DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record does not disclose a light source section configured to emit a first light beam which has a first wavelength band and includes light polarized in a first polarization direction and light polarized in a second polarization direction different from the first polarization direction; a first polarization split layer which is configured to transmit the first light beam entering the first polarization split layer from the light source section along a first direction and polarized in the first polarization direction toward the first direction, and is configured to reflect the first light beam polarized in the second polarization direction toward a second direction crossing the first direction; a first optical layer disposed at the first direction side of the first polarization split layer, and configured to transmit the first light beam which enters the first optical layer along the first direction from the first polarization split layer, and is polarized in the first polarization direction toward the first direction; a second polarization split layer disposed at the first direction side of the first optical layer, and configured to transmit the first light beam which enters the second polarization split layer along the first direction from the first optical layer, and is polarized in the first polarization direction; a second optical layer disposed at the first direction side of the second polarization split layer, and configured to reflect the first light beam which enters the second optical layer along the first direction from the second polarization split layer, and is polarized in the first polarization direction toward the second direction; a diffusion element configured to diffuse the first light beam entering the diffusion element along the second direction from the first polarization split layer, and configured to emit the first light beam diffused toward a third direction as an opposite direction to the second direction; a wavelength conversion element configured to perform wavelength conversion on the first light beam which enters the wavelength conversion element along the second direction from the second optical layer, and is polarized in the first polarization direction, and configured to emit a second light beam having a second wavelength band different from the first wavelength band toward the third direction; and a first color separation element disposed at the third direction side of the first optical layer, wherein the second light beam enters the second polarization split layer along the third direction from the wavelength conversion element, the second polarization split layer transmits the second light beam polarized in the first polarization direction toward the third direction, and reflects the second light beam polarized in the second polarization direction toward a fourth direction as an opposite direction to the first direction, the second optical layer transmits the second light beam which enters the second optical layer along the third direction from the second polarization split layer and is polarized in the first polarization direction toward the third direction, the first optical layer reflects the second light beam which enters the first optical layer along the fourth direction and is polarized in the second polarization direction toward the third direction, the first polarization split layer transmits the first light beam which is emitted along the third direction from the diffusion element and enters the first polarization split layer toward the third direction, the first optical layer transmits the first light beam which is emitted along the third direction from the first polarization split layer and enters the first optical layer toward the third direction, the first color separation element separates the second light beam which enters the first color separation element along the third direction from the first optical layer and is polarized in the second polarization direction into a third light beam having a third wavelength band different from the second wavelength band, and a fourth light beam having a fourth wavelength band different from the second wavelength band and the third wavelength band, and the fourth light beam separated by the first color separation element enters the wavelength conversion element.

With respect to claim 6, the prior art of record does not disclose the closest prior art of record a first polarization split layer which is configured to transmit the first light beam entering the first polarization split layer from the light source section along a first direction and polarized in the first polarization direction toward the first direction, and is configured to reflect the first light beam polarized in the second polarization direction toward a second direction crossing the first direction; a first optical layer disposed at the first direction side of the first polarization split layer, and configured to transmit the first light beam which enters the first optical layer along the first direction from the first polarization split layer, and is polarized in the first polarization direction toward the first direction; a second polarization split layer disposed at the first direction side of the first optical layer, and configured to transmit the first light beam which enters the second polarization split layer along the first direction from the first optical layer, and is polarized in the first polarization direction; a second optical layer disposed at the first direction side of the second polarization split layer, and configured to reflect the first light beam which enters the second optical layer along the first direction from the second polarization split layer, and is polarized in the first polarization direction toward the second direction; a diffusion element configured to diffuse the first light beam entering the diffusion element along the second direction from the first polarization split layer, and configured to emit the first light beam diffused toward a third direction as an opposite direction to the second direction; a wavelength conversion element configured to perform wavelength conversion on the first light beam which enters the wavelength conversion element along the second direction from the second optical layer, and is polarized in the first polarization direction, and configured to emit a second light beam having a second wavelength band different from the first wavelength band toward the third direction; and a first color separation element disposed at a fourth direction side of the first polarization split layer, the fourth direction being an opposite direction to the first direction, wherein the second light beam enters the second polarization split layer along the third direction from the wavelength conversion element, the second polarization split layer transmits the second light beam polarized in the first polarization direction toward the third direction, and reflects the second light beam polarized in the second polarization direction toward the fourth direction, the second optical layer transmits the second light beam which enters the second optical layer along the third direction from the second polarization split layer and is polarized in the first polarization direction toward the third direction, the second light beam polarized in the second polarization direction enters the first optical layer along the fourth direction, the first optical layer separates the second light beam polarized in the second polarization direction into a third light beam having a third wavelength band different from the second wavelength band, and a fourth light beam having a fourth wavelength band different from the second wavelength band and the third wavelength band, the first polarization split layer transmits the first light beam which is emitted along the third direction from the diffusion element and enters the first polarization split layer toward the third direction, and transmits the fourth light beam which enters the first polarization split layer in the fourth direction from the first optical layer, the first optical layer transmits the first light beam which is emitted along the third direction from the first polarization split layer and enters the first optical layer toward the third direction, the first color separation element transmits the first light beam emitted from the light source section toward the first direction, and reflects the fourth light beam which enters the first color separation element in the fourth direction from the first polarization split layer and has the fourth wavelength band toward the first direction, and the fourth light beam reflected by the first color separation element enters the wavelength conversion element. 
The closest prior art of record, Pan (United States Patent 10,444, 611 B1), discloses a first light separation element (see 132 in fig.1A) configured to reflect another part of the first light toward a second direction crossing the first direction irrespective of a polarization component (see 132 in fig.1A); a second light separation element (see 150 in fig.1A) disposed at the first direction side of the first light separation element; a reflection element (see 161 in fig.1B) disposed at the second direction side of the first light separation element (see the configuration of fig.1A), and configured to reflect and then emit another part of the first light which enters the reflect element along the second direction from the first light separation element (see the operation of fig.1A), toward a third direction as an opposite direction to the second direction; and a wavelength conversion element (see 162 in fig.1A) disposed at the second direction side of the second light separation element, and configured to perform wavelength conversion on a part of the first light which enters the wavelength conversion element along the second direction from the second light separation element, to emit second light having a second wavelength band different from the first wavelength band toward the third direction (again see the operation of 162 in fig. 1A) but does not disclose the first optical layer reflects the second light beam which enters the first optical layer along the fourth direction and is polarized in the second polarization direction toward the third direction, the first polarization split layer transmits the first light beam which is emitted along the third direction from the diffusion element and enters the first polarization split layer toward the third direction, the first optical layer transmits the first light beam which is emitted along the third direction from the first polarization split layer and enters the first optical layer toward the third direction, the first color separation element separates the second light beam which enters the first color separation element along the third direction from the first optical layer and is polarized in the second polarization direction into a third light beam having a third wavelength band different from the second wavelength band, and a fourth light beam having a fourth wavelength band different from the second wavelength band and the third wavelength band, and the fourth light beam separated by the first color separation element enters the wavelength conversion element or the first optical layer separates the second light beam polarized in the second polarization direction into a third light beam having a third wavelength band different from the second wavelength band, and a fourth light beam having a fourth wavelength band different from the second wavelength band and the third wavelength band, the first polarization split layer transmits the first light beam which is emitted along the third direction from the diffusion element and enters the first polarization split layer toward the third direction, and transmits the fourth light beam which enters the first polarization split layer in the fourth direction from the first optical layer, the first optical layer transmits the first light beam which is emitted along the third direction from the first polarization split layer and enters the first optical layer toward the third direction, the first color separation element transmits the first light beam emitted from the light source section toward the first direction, and reflects the fourth light beam which enters the first color separation element in the fourth direction from the first polarization split layer and has the fourth wavelength band toward the first direction, and the fourth light beam reflected by the first color separation element enters the wavelength conversion element.
Claims 2-5 and 7-22 are allowed as they depend from allowed claims.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882